           Case:4:20-cv-05883-JSW
          Case    20-17339, 12/31/2020, ID: 11949569,
                                    Document          DktEntry:
                                               108 Filed        11, Page
                                                         12/31/20    Page11ofof11




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          DEC 31 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
IMMIGRANT LEGAL RESOURCE                           No.    20-17339
CENTER; et al.,
                                                   D.C. No. 4:20-cv-05883-JSW
                   Plaintiffs-Appellees,           Northern District of California,
                                                   Oakland
  v.
                                                   ORDER
CHAD F. WOLF, Secretary of U.S.
Department of Homeland Security; et al.,

                   Defendants-Appellants.

         Appellants’ unopposed motion (Docket Entry No. 9) for voluntary dismissal

is granted. This appeal is dismissed. Fed. R. App. P. 42(b).

         This order served on the district court shall serve as the mandate of this

court.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Sofia Salazar-Rubio
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




SSR/Pro Mo
